In a medical malpractice action, defendant Health and Hospitals Corporation of the City of New York appeals from an order of the Supreme Court, Queens County, dated April 21, 1976, which granted plaintiffs’ motion for leave to file a late notice of claim. Order affirmed, with $50 costs and disbursements. In affirming, we do not pass upon the applicability of the "continuous treatment” doctrine set forth in Borgia v City of New York (12 NY2d 151). Titone, J. P., Shapiro, Cohalan and Margett, JJ., concur.